Matter of Ivies v Lasak (2017 NY Slip Op 09129)





Matter of Ivies v Lasak


2017 NY Slip Op 09129


Decided on December 27, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 27, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
RUTH C. BALKIN
LEONARD B. AUSTIN
SANDRA L. SGROI, JJ.


2016-06615	DECISION, ORDER & JUDGMENT

[*1]In the Matter of Louis Ivies, also known as Ricardo Jacquet, petitioner, 
vGregory L. Lasak, etc., et al., respondents.


Ricardo Jacquet, named herein as Louis Ivies, also known as Ricardo Jacquet, Comstock, NY, petitioner pro se.
Eric T. Schneiderman, Attorney General, New York, NY (Michael A. Berg of counsel), for respondent Gregory L. Lasak.

Proceeding pursuant to CPLR article 78, inter alia, in the nature of prohibition to prohibit the respondents from proceeding with an underlying criminal prosecution entitled People v Jacquet , commenced in the Supreme Court, Queens County, under Indictment No. 2319/14, and application by the petitioner for poor person relief.
ORDERED that the application for poor person relief is granted to the extent that the filing fee imposed by CPLR 8022(b) is waived, and the application is otherwise denied; and it is further,
ADJUDGED that the proceeding is dismissed, without costs or disbursements.
This proceeding must be dismissed, as the petitioner failed to properly serve the respondents (see Lazich v Nicolai , 254 AD2d 420; Matter of Bell v State Univ. of N.Y. at Stony Brook , 185 AD2d 925; Matter of Kelly v Scully , 152 AD2d 698; Matter of Brown v Scully , 135 AD2d 713).
ENG, P.J., BALKIN, AUSTIN and SGROI, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court